17 Ill. App.3d 73 (1974)
308 N.E.2d 74
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
MICHAEL BRADDOCK, Defendant-Appellant.
No. 58584.
Illinois Appellate Court  First District (3rd Division).
January 10, 1974.
Rehearing denied February 14, 1974.
James J. Doherty, Public Defender, of Chicago (Robert Morel Gray, Assistant Public Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Kenneth L. Gillis and John M. Cutrone, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed as modified.